                 case 1:16-cr-00746-PKC Document 483 Filed 02/22/19 Page 1of1

                                                                                                                  Gordon Mehler

MEHLER LAW PLLC                                                                                                   Rebecca Campbell
747 Third Avenue • 32nd Floor • New York, NY 10017-2803                                                           Diane Ferrone
                                                                                                                  Sarah Lum
                                                                                                                  Damel Rothstein
   Sentencing is moved to                                                                                         Harvey Sruart
                                                                                                                     (sf Cv; ..d
   May 1, 2019 at 2:00 p.m.
                                                                                                                  Rick Guimond
   SO ORDERED.                                                                                                    Ben Stadler

   Dated: 2/26/2019


                                                                                                  February 22, 2019
        BYECF

         The Honorable P. Kevin Castel
         United States District Judge
         United States Courthouse
         500 Pearl Street
         New York, NY 10007-1312

                           Re: United States v. David Bergstein & Keith Wellner, 16 Cr. 746 (PKC)


         Dear Judge Castel:


                 On February 7th, Your Honor set my client's sentencing date for May 2nd, 2019 at 2PM,
         because of vacation plans by AUSA Edward Imperatore that conflicted with the original April
         25th date. AUSA Imperatore cleared the new date with me, but, unfortunately, I overlooked a
         preplanned trip to Nebraska on that date.
                Therefore, with apologies, and with the consent of AUSA Imperatore, I respectfully
         request a new sentencing date of one day earlier. May 1st at 2PM is an alternative which Your
         Honor's Chambers has indicated is an acceptable date and time, subject, of course, to a "so
         ordered" by this Court.


                                                                                         Respectfully,
                                                                                            Isl
                                                                                         Gordon Mehler


        cc: AUSA Edward Imperatore (by ECF)




              Tel: (212) 661-2414   b   Fax: (212) 661-8761   '+   E-mail: gmehler@mehlerlaw.com -+ Website: www.mehlerlaw.com
